Title: From Thomas Jefferson to Peter Lyons, 26 November 1801
From: Jefferson, Thomas
To: Lyons, Peter


Dear Sir
Washington Nov. 26. 1801.
An old account between mr Wayles’s & Bathurst Skelton’s estate is shortly to be settled between the parties interested. in that account is the following item. ‘1792. July 3. To my assumpsit to pay your bond (i.e. B. Skelton’s bond) to Thos. Moore assigned to Saml. Farmer who assigned to Peter Lyons £20. To interest on do. from 17[67. Nov. 3.-?]’ at a meeting with Meriwether Skelton & Jerman Baker as his attorney about 1773, we went through these accounts. our voucher for this £20. & interest was an account in your handwriting, I think, but not signed by you, of which the inclosed is a copy. this was disallowed as an insufficient voucher either of the paiment or of the discharge of B. Skelton’s estate. tho’ this is a very antient matter, yet I trust your exactness in business has been such that you can still turn to your papers concerning it, & either furnish us with B. Skelton’s bond, or some equivalent voucher which may satisfy the representatives, and you will oblige me by doing it. if sent to me at this place by post it will come safely.
I am happy in an occasion of recalling myself to your recollection. it is now a great many years since we have seen one another or had any communication. I hope you have enjoyed all the health which your age will admit, & pray you to accept assurances of my constant esteem & great respect.
Th: Jefferson
